      Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 1 of 21



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PATRICE KANTZ, on behalf of                   CIVIL ACTION
herself individually and on
behalf of those similarly
situated,
               Plaintiff,
                                              NO.   20-531
             v.

AT&T, INC. and AT&T SERVICES,
INC.,
               Defendants.



                               MEMORANDUM

Joyner, J.                                              March 19, 2021

    Presently before the Court is Defendants’ Motion for Court

  Order to Compel Individual Arbitration and Stay Proceedings.

                             I. Background

    Plaintiff Patrice Kantz brings this putative collective

action claiming violations of the Age Discrimination in

Employment Act (“ADEA”), as amended, 29 U.S.C. § 621, et seq.

(Compl., Doc. No. 1 at 6-7, ¶151.)       Kantz asserts that she has

satisfied all administrative remedies, (id. ¶¶19-22), and

requests a jury trial, (id. at 4).       The Complaint alleges that

Defendants AT&T Services, Inc. and AT&T, Inc. (“AT&T”): (1)

intentionally terminated Kantz because of her age in violation

of the ADEA; (2) in the alternative, terminated Kantz because of

her age through the use of AT&T’s facially neutral employment

                                    1
      Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 2 of 21



policies and practices that disparately impacted older workers

in violation of the ADEA; and (3) obtained a non-compliant Older

Workers Benefit Protection Act (“OWBPA”) release from Kantz at

the time of her termination.      (Compl., Doc. No. 1 at 6-7.)

    Defendants bring this Motion to Compel Individual

Arbitration and Stay Proceedings on the grounds that a 2012

Management Arbitration Agreement (“MAA”) relegates Plaintiff’s

age discrimination employment claims to individual arbitration

under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq.

(Defs.’ Mot. for Ct. Order to Compel Individual Arbitration and

Stay Proceedings, Doc. No. 7 at 18.)       The MAA stated that “any

claim” against AT&T and related entities including “those

arising out of or related to [Kantz’s] employment or termination

of employment” be decided by “final and binding arbitration

instead of court litigation,” but that a “court of competent

jurisdiction” must decide all disputes as to the

“enforceability, revocability or validity of the Agreement or

any portion of the Agreement.”      (Defs.’ Mot. for Ct. Order to

Compel Individual Arbitration and Stay Proceedings, Doc. No. 7,

Ex. A at 78-79.)     The agreement also included a collective

action waiver.     (Id. at 79.)

    Plaintiff opposes the Motion on many grounds.           In

particular, she argues that a 2019 General Release and Waiver

agreement (“General Release”) between her and AT&T, signed at

                                    2
         Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 3 of 21



the time of her termination, superseded the MAA because the two

agreements are on the same subject matter and by the agreement’s

terms.     The General Release did not contain a promise to

arbitrate disputes and so, she argues, this Court cannot compel

arbitration.      (Pl.’s Br. in Opp’n to Defs.’ Mot. for Ct. Order

to Compel Individual Arbitration and Stay Proceedings, Doc. No.

13 at 48-49.)      The General Release stated, in pertinent part:

    By signing this General Release and Waiver, I intend
    to release any claims I may have under [local, state,
    and federal laws] or any other laws with respect to my
    employment and to the termination of my employment . .
    . I expressly understand and agree that this is a
    General Release that, to the fullest extent permitted
    by law, waives, surrenders, and extinguishes all
    claims that I have or may have against the Released
    Parties . . . The provisions of this General Release
    and Waiver set forth the entire agreement between me
    and the Companies concerning termination of my
    employment. Any other promises or representations,
    written or oral, are replaced by the provisions of
    this document and are no longer effective unless they
    are contained in this document. If a court determines
    that any part of this General Release and Waiver is
    not valid, the other parts will still remain valid and
    enforceable.

(Pl.’s Br. in Further Opp’n to Defs.’ Mot. for Ct. Order to

Compel Individual Arbitration and Stay Proceedings, Doc. No. 34,

Ex. B at 52-53.)

    Defendants argue that the General Release did not supersede

the MAA because the agreements are not on the same subject

matter and because, if the General Release is invalid, then the

General Release cannot supersede the MAA as a matter of law.


                                       3
      Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 4 of 21



(Defs.’ Reply Mem. of Law in Further Supp. of Defs.’ Mot. for

Ct. Order to Compel Individual Arbitration and Stay Proceedings,

Doc. No. 14 at 21-22.)    Plaintiff contends that she has not

alleged that the General Release is invalid in its entirety, but

“rather, she has alleged that it is not a valid and enforceable

waiver of her rights and claims under the ADEA.”         (Statement

Letter to Judge Joyner, Doc. No. 15 at 1 (emphasis in

original).)

    On July 13, 2020, in consideration of the Defendants’

Motion for Court Order to Compel Individual Arbitration and Stay

Proceedings, (Defs.’ Mot. for Ct. Order to Compel Individual

Arbitration and Stay Proceedings, Doc. No. 7), this Court

ordered a stay of ninety days for limited discovery as to the

factual issue of whether there is a valid arbitration agreement.

(Doc. No. 17.)   During those ninety days, Defendants moved for a

lift of the stay of proceedings and further argued that the

General Release did not supersede the MAA.        (Defs.’ Mot. for Ct.

Order to Lift the Stay of Proceedings, Doc. No. 18.)          Defendants

also argued, for the first time, that an arbitrator, not this

Court, should decide the question of whether the General Release

superseded the MAA.    (Id. at 10.)     Plaintiff opposed the Motion

to Lift the Stay, (Pl.’s Br. in Opp’n to Defs.’ Mot. for Ct.

Order to Lift the Stay of Proceedings, Doc. No. 22), and AT&T

filed a reply brief in further support of its motion, (Reply

                                    4
         Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 5 of 21



Mem. of Law in Further Supp. Of Defs.’ Mot. for Ct. Order to

Lift the Stay of Proceedings, Doc. No. 23.)           The Court did not

rule on the Motion to Lift the Stay of Proceedings and the stay

was extended until October 20, 2020 to allow for the completion

of the limited discovery.        (Doc. No. 32.)     After the close of

discovery, Defendants submitted further briefing in support of

their Motion to Compel Individual Arbitration and Stay

Proceedings, (Mem. of Law in Further Supp. Of Defs.’ Mot. to

Compel Individual Arbitration and Stay Proceedings, Doc. No. 33;

Reply Mem. of Law in Further Supp. of Defs.’ Mot. to Compel

Individual Arbitration and Stay Proceedings, Doc. No. 36.)

Plaintiff filed further briefing in opposition to the Motion.

(Pl.’s Br. in Further Opp’n to Defs.’ Mot. to Compel Individual

Arbitration and Stay Proceedings, Doc. No. 34.)

    Defendants in further support of the Motion argue: (1)

Plaintiff agreed to the terms of the MAA; (2) the question of

whether the General Release superseded the MAA should be decided

by an arbitrator according to the severability principle of

federal common law; and (3) the General Release did not

supersede the MAA.       (Mem. of Law in Further Supp. Of Defs.’ Mot.

to Compel Individual Arbitration and Stay Proceedings, Doc. No.

33, at 6; Reply Mem. of Law in Further Supp. of Defs.’ Mot. to

Compel Individual Arbitration and Stay Proceedings, Doc. No. 36

at 6.)     Plaintiff opposes AT&T on all points and maintains that

                                       5
        Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 6 of 21



the Court cannot compel arbitration.         (See Pl. Br. in Further

Opposition to Def. Mot. to Compel Individual Arbitration and

Stay Proceedings, Doc. No. 34.)

                               II. Analysis

                     a. Subject-Matter Jurisdiction

    Subject-matter jurisdiction is proper under 28 U.S.C. §

1331.   (Compl., Doc. No. 1 at ¶17; Defs.’ Mot. for Ct. Order to

Compel Individual Arbitration and Stay Proceedings, Doc. No. 7

at 17.)

                          b. Standard of Review

    We review this Motion under the summary judgment standard.

In general, if a valid agreement to arbitrate exists and a

dispute falls within the scope of the agreement’s terms, the

Court must mandate arbitration.        9 U.S.C. § 2.     When the

“arbitrability of claims is apparent on the face of a complaint

or documents relied upon in the complaint,” then courts should

apply the Rule 12(b)(6) standard.         Guidotti v. Legal Helpers

Debt Resol., L.L.C., 716 F.3d 764, 773–74 (3d Cir. 2013)

(internal quotations omitted).        If “the complaint and its

supporting documents are unclear regarding the agreement to

arbitrate, or if the plaintiff has responded to a motion to

compel arbitration with additional facts sufficient to place the

agreement to arbitrate in issue,” then the parties should engage

in limited discovery regarding the question of arbitrability.

                                      6
         Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 7 of 21



Id. at 776.     Once this limited discovery is complete, courts may

consider a renewed motion to compel arbitration, under a summary

judgment standard.       Id.   Here, this Court has already ordered

limited discovery on the factual issue of whether there is a

valid arbitration agreement.         We now review the Motion as a

renewed motion to compel arbitration under the summary judgment

standard.     Id.; Morina v. Neiman Marcus Grp., Inc., 14-CV-1394,

2014 WL 4933022, at *6 (E.D. Pa. Oct. 1, 2014).

    We can only compel arbitration or deny the motion where

there is no genuine issue of material fact as to whether the

parties entered a valid agreement to arbitrate.            Kirleis v.

Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 159 (3d Cir.

2009).     If there is “a genuine dispute as to the enforceability

of the arbitration clause,” then we may proceed to a trial on

“the making of the arbitration agreement.”           Guidotti, 716 F.3d

at 776 (internal quotations omitted).

   c. Pennsylvania Law Applies to the Question of Whether the
               General Release Superseded the MAA

    We apply Pennsylvania contract law to the question of

whether the General Release superseded the MAA.            Courts must

consider two questions when deciding whether to compel

arbitration: first, if there is an agreement to arbitrate and,

second, if the dispute at issues falls within the scope of that

agreement.     Jaludi v. Citigroup, 933 F.3d 246, 254 (3d Cir.


                                       7
         Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 8 of 21



2019).     Courts apply state law at step one and “do not invoke

the presumption of arbitrability.”          Id.   At step two, “in

applying general state-law principles of contract interpretation

to the interpretation of an arbitration agreement ... due regard

must be given to the federal policy favoring arbitration.”                Id.

at 254–55 (citations omitted).         In the Third Circuit, “the

question of whether a later agreement supersedes a prior

agreement is tantamount to whether there is an agreement to

arbitrate.     It is therefore a question to which state law, not

federal law, applies.”       Id. at 255.     The question of whether the

General Release superseded the MAA is part of the inquiry into

whether there was an agreement to arbitrate and must be decided

under state law, without regard to the federal policy favoring

arbitration.      The parties agree that the governing law is

Pennsylvania contract law.        (Pl.’s Br. in Opp’n to Defs.’ Mot.

for Ct. Order to Compel Individual Arbitration and Stay

Proceedings, Doc. No. 13 at 48-49; Reply Mem. of Law in Further

Supp. of Defs.’ Mot. for Court Order to Compel Individual

Arbitration and Stay Proceedings, Doc. No. 14 at 21-22.)              We

note that Pennsylvania Courts have also found a public policy

favoring arbitration.       See McCarl's, Inc. v. Beaver Falls Mun.

Auth., 847 A.2d 180, 184 (Pa. Commw. Ct. 2004).

               d. The General Release Superseded the MAA



                                       8
        Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 9 of 21



       We cannot compel arbitration because the General Release,

which did not include an agreement to arbitrate, superseded the

MAA.

   i. The MAA and the General Release Are on the Same Subject
                             Matter

       A later agreement supersedes an earlier agreement on the

same subject matter.      Jaludi, 933 F.3d at 256 (“Under

Pennsylvania law, the later of two agreements between the same

parties as to the same subject matter generally supersedes the

prior agreement.”).      “This is true even if the first agreement

includes an arbitration clause and the second agreement does

not.”   Id. at 256.     The parties disagree on whether the General

Release and the MAA are on the same subject matter.

       The general Release and the MAA are “agreements between the

same parties as to the same subject matter” by their own plain

meaning.    Id.   Both agreements state that they concern claims

arising out of Kantz’s employment and termination of employment.

The MAA was an agreement to arbitrate claims between Kantz and

AT&T including “those arising out of or related to [her]

employment or termination of employment.”          (Defs.’ Mot. for Ct.

Order to Compel Individual Arbitration and Stay Proceedings,

Doc. No. 7 at 45 (emphasis added).)         The General Release was a

promise to release, waive, and extinguish all claims “with

respect to employment and to the termination of employment” and


                                      9
     Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 10 of 21



set “forth the entire agreement between [Kantz] and [AT&T]

concerning termination of [her] employment.”        (Pl.’s Br. in

Further Opp’n to Defs’ Mot. to Compel Individual Arbitration and

Stay Proceedings, Doc. No. 34, Ex. B at 52-53.)

    The agreements are on the same subject matter: the

resolution of disputes related to Plaintiff’s employment and

termination of employment.     The MAA was a promise to arbitrate

claims arising out of or relating to employment or the

termination of employment.     The General Release was an agreement

that AT&T would pay severance to Kantz in exchange for her

releasing, waiving, and extinguishing any claims against AT&T

that she may have tried to arbitrate.       The agreement to

extinguish the right to arbitrate claims displaced any promise

to arbitrate them.

    AT&T argues that the MAA concerned procedural rights and

the General Release concerned substantive rights.         (Defs.’ Mot.

for Ct. Order to Lift the Stay of Proceedings, Doc. No. 18 at

16–17; Reply Mem. of Law in Further Supp. of Defs.’ Mot. to

Compel Individual Arbitration and Stay Proceedings, Doc. No. 36

at 7.)   The General Release and the MAA, however, both addressed

the resolution of disputes.     The General Release purportedly

contained the release, waiver, and extinction of claims related

to Kantz’s employment and termination of employment.         The

release, waiver, and extinction of claims are methods of

                                   10
     Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 11 of 21



resolving disputes.     Arbitration and litigation are also methods

of resolving disputes and, therefore, the agreements concern the

same subject matter.

    Defendants unconvincingly argue that, even if the General

Release and the MAA concern the same subject, the agreement to

arbitrate was not displaced because the agreements can co-exist.

(Mem. of Law in Further Supp. of Def. Mot. to Compel Individual

Arbitration and Stay Proceedings, Doc. No. 33 at 9.)         AT&T

claims that the two agreements can be “handily harmonized” and

that both agreements were entered into with proper

consideration.    (Defs.’ Mot. for Ct. Order to Lift the Stay of

Proceedings, Doc. No. 18 at 20; Mem. of Law in Further Supp. of

Def. Mot. to Compel Individual Arbitration and Stay Proceedings,

Doc. No 33 at 13.)     The agreements, however, cannot be “handily

harmonized.”     The General Release’s purported extinction of

claims arising from or related to termination of employment is

in conflict, not harmony, with the promise to arbitrate those

claims included in the MAA.     Cf. Patten Sec. Corp. v. Diamond

Greyhound & Genetics, Inc., 819 F.2d 400, 407 (3d Cir. 1987)

(finding under federal law and a presumption in favor of

arbitration that an arbitration obligation and a forum selection

clause in separate agreements are both in effect because

“arbitration awards are not self enforceable”).



                                   11
     Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 12 of 21



  ii. The Parties Intended the General Release to Supersede the
                               MAA

    The parties’ intent that the General Release supersede

prior agreements, including the MAA, is clear from the language

of the General Release.    In Pennsylvania, “[t]he fundamental

rule in interpreting the meaning of a contract is to ascertain

and give effect to the intent of the parties.        Specifically, the

intent of the parties to a contract is to be regarded as

embodied in the writing itself.”        Binswanger of Pennsylvania,

Inc. v. TSG Real Est. LLC, 217 A.3d 256, 262 (Pa. 2019)

(citations omitted).    We must “not assume that contractual

language is chosen carelessly, nor . . . assume that the parties

were ignorant of the meaning of the language they employed.”

Id. at 161.

    The General Release explicitly stated that it is the

“entire agreement between [Kantz] and [AT&T] concerning

termination of [her] employment.        Any other promises or

representations, written or oral, are replaced by the provisions

of this document and are no longer effective unless they are

contained in this document.”     (Pl.’s Br. in Further Opp’n to

Defs’ Mot. to Compel Individual Arbitration and Stay

Proceedings, Doc. No. 34, Ex. B at 54.)        The parties agree that

this Court can assess the meaning of that provision as a matter

of law.   (Id. at 26; Id., Ex. I at 172.)       The plain language of


                                   12
       Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 13 of 21



the provision meant that any previous promise made about claims

arising out of or relating to the termination of employment was

no longer effective, if not included in the General Release.

The MAA was a promise to arbitrate claims arising out of or

relating to the termination of Kantz’s employment.           Therefore,

any promise to arbitrate claims arising out of or related to the

termination of employment was no longer effective unless it was

contained in the General Release.         There was no promise to

arbitrate in the General Release and so there is no effective

promise to arbitrate Kantz’s claims here.

       Further, the General Release included a collective action

waiver, but there was also a collective action waiver in the

MAA.   Such a waiver was only necessary if the parties intended

for the General Release to supersede the MAA.

       Although the parties’ intent is evident in the language of

the General Release, AT&T cites to several cases in which courts

have enforced arbitration agreements when a later agreement is

silent on arbitration.      The facts of those cases, however, are

distinct from those here.       See, e.g., Ryan v. BuckleySandler,

LLP, 69 F. Supp. 3d 140 (D.D.C. 2014) (arbitration agreement

stated that it “may not be modified or rescinded except by the

mutual written consent of both” parties and the later agreement

did not do so, but the MAA has no such provision); Youssefzadeh

v. Glob.-IP Cayman, No. 218CV02522, 2018 WL 6118436, at *5 (C.D.

                                     13
     Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 14 of 21



Cal. July 30, 2018) (later contract did not state that prior

promises are no longer effective as the General Release did);

McCarl's, Inc., 847 A.2d at 184 (earlier contract explicitly

stated that all subsequent modifications are to be considered

part of the original contract, unlike the MAA); Pelletier v.

Yellow Transp., Inc., 549 F.3d 578, 581 (1st Cir. 2008)

(subsequent agreement was an employment application stating the

terms of an at will employment relationship and not the waiver

of claims, as here, which, like arbitration, is a “mechanism for

resolving disputes”); Pearson v. Valeant Pharm. Int'l, Inc., No.

CV 17-1995, 2017 WL 6508358, at *4 (D.N.J. Dec. 20, 2017)

(agreements were not on the same subject matter under New Jersey

contract law, unlike the agreements here); Contra Dasher v. RBC

Bank (USA), 745 F.3d 1111, 1119 (11th Cir. 2014) (“[Defendant]

claims that silence in a subsequent agreement is per se

insufficient to eliminate an earlier agreement's arbitration

provision. . . [but] when ‘all prior agreements’ are superseded,

as they were here, a prior arbitration agreement is superseded

because it obviously fits within the category of ‘all prior

agreements’”); Collier v. Nat'l Penn Bank, 2015 PA Super 246,

128 A.3d 307, 311 (2015) (later agreement silent on arbitration

superseded an earlier agreement with an arbitration provision).

As we have stated, a subsequent contract between the same

parties regarding the same subject matter supersedes an earlier

                                   14
       Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 15 of 21



agreement, even if the initial agreement includes an arbitration

clause and the subsequent one does not.         Jaludi, 933 F.3d at

256.

       Of course, as AT&T stresses, “an integration clause is not

a talisman that operates magically to moot a separate agreement

involving distinct subject matter, even if the signatories

overlap.”    Lanard & Axilbund, LLC v. Wolf, No. 14-CV-0234, 2014

WL 4722702, at *3 (E.D. Pa. Sept. 23, 2014).          Here, as we have

discussed, the agreements involved the same subject matter and

the parties’ intent that the General Release supersede earlier

agreements was expressed in the General Release.           The cases on

which AT&T relies to describe the effect of an integration

clause are distinguishable.       See, e.g., Lanard & Axilbund, LLC,

2014 WL 4722702, at *3 (party had continued performing under and

accepting benefits under prior agreement); Sklaroff v. Zaken,

No. 3841 EDA 2016, 2017 WL 3574018, at *5 (Pa. Super. Ct. Aug.

18, 2017) (employment agreement and operating agreement involved

different subject matters and different parties); Skold v.

Galderma Lab'ys L.P., 917 F.3d 186 (3d Cir. 2019) (contracts

involved different subject matters).

       The General Release did not include language that the MAA

remain effective, and did not contain a new promise to

arbitrate.    We cannot assume that AT&T chose any language

carelessly or that the meaning of the words in the contract are

                                     15
        Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 16 of 21



not what they appear to be.        We find that the parties intended

the General Release to supersede the MAA because that is what

the words of the agreement indicate.

    AT&T further reasons that the MAA remains in effect because

the agreement stated that it survives the employment

relationship, but that provision is irrelevant.           The issue here

is not whether the MAA survived the employment relationship, but

rather whether the MAA survived the parties’ agreement to the

General Release, which it did not.

iii. The General Release Can Supersede the MAA Because It Is Not
                        Entirely Invalid

    AT&T argues that the General Release cannot supersede the

MAA, if the General Release is itself invalid, (Reply Mem. of

Law in Further Supp. of Defs.’ Mot. for Court Order to Compel

Individual Arbitration and Stay Proceedings, Doc. No. 14 at 22),

because a subsequent invalid agreement cannot supersede a prior

agreement.     Morina, 2014 WL 4933022, at *14–15.        Neither party,

however, has alleged that the General Release is entirely

invalid.     Kantz contends only that the General Release is not a

valid and enforceable waiver of her rights and claims under the

ADEA.    (Compl., Doc. No. 1 at ¶¶ 170, 125, 126, 171; Pl.’s Br.

in Further Opp’n to Defs’ Mot. to Compel Individual Arbitration

and Stay Proceedings, Doc. No. 34 at 16–19.)           Further, the

General Release stated that “[i]f a court determines that any


                                      16
        Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 17 of 21



part of this General Release and Waiver is not valid, the other

parts will still remain valid and enforceable.”           (Defs.’ Mot.

for Ct. Order to Compel Individual Arbitration and Stay

Proceedings, Doc. No. 7 at 92.)         “[A] court is bound by the

clear language of a contract as to severability.”            Kraisinger v.

Kraisinger, 2007 PA Super 197, 928 A.2d 333, 341 (2007)

(internal quotations omitted).        Even if ultimately found invalid

in part, the parties made clear when they formed the agreement

that any valid provisions will remain in effect.            The validity

of the promise that the General Release replace previous

promises concerning the termination of Kantz’s employment is not

in question and is, therefore, valid.

    The validity of the General Release as to ADEA claims is

part of the ultimate question that Defendants argue should be

submitted to an arbitrator, but we do not consider that question

here.    The Court “may not consider the merits of the underlying

claims” when adjudicating a motion to compel arbitration, but

must only determine whether the merits should be submitted to

arbitration.     Morina, 2014 WL 4933022, at *5.        Whether or not

the General Release complied with the OWBPA does not affect our

ruling that the General Release superseded the MAA and we make

no findings on the merits of the underlying claims.




                                      17
     Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 18 of 21



    Because we find that the General Release superseded the

MAA, we do not address the validity or enforceability of the MAA

were it not superseded.

  e. This Court Can Decide the Question of Whether the General
                   Release Superseded the MAA

    AT&T asserts that, under Prima Paint Corp. v. Flood &

Conklin Mfg. Co., 388 U.S. 395 (1967) and the severability

principle of federal common law, an arbitrator, not this Court,

must decide whether the General Release superseded the MAA.

(Mem. of Law in Further Supp. Of Defs.’ Mot. to Compel

Individual Arbitration and Stay Proceedings, Doc. No. 33, at 9;

Defs.’ Mot. for Ct. Order to Lift the Stay of Proceedings, Doc.

No. 18 at 10.)   Under the severability principle, an arbitrator

should decide a dispute when the party opposing arbitration

challenges the entire contract and a Court should decide whether

to compel arbitration “where a party specifically challenges the

validity of the arbitration agreement itself.”        Lincoln Gen.

Ins. Co. v. Clarendon Nat'l Ins. Co., No. 08-CV-0583, 2008 WL

11367526, at *4 (M.D. Pa. Aug. 15, 2008).       “[O]nly challenges to

the validity of the agreement to arbitrate are examined by a

court in deciding the gateway questions to enforceability; ‘a

party's challenge to another provision of the contract, or to

the contract as a whole, does not prevent a court from enforcing

a specific agreement to arbitrate.’”      Duffy v. Am. Gen. Life


                                   18
     Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 19 of 21



Ins. Co., No. 19-CV-1490, 2020 WL 7021472, at *4 (W.D. Pa. Nov.

30, 2020) (citing Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63,

70–71 (2010)).

    Kantz contends that AT&T has waived this severability

argument because AT&T did not raise it in their initial briefing

on the Motion.    (Pl.’s Br. in Opp’n to Defs.’ Mot. for Ct. Order

to Lift the Stay of Proceedings, Doc. No. 22 at 18.)         Only in

AT&T’s Motion for Court Order to Lift the Stay of Proceedings,

(Doc. No. 18 at 10), did AT&T attempt to argue, for the first

time, that this Court cannot decide the question of whether the

General Release superseded the MAA.      Generally, courts should

decline to consider arguments raised for the first time in a

reply brief when consideration of the issue would prejudice the

other party.     In re BlackRock Mut. Funds Advisory Fee Litig.,

327 F. Supp. 3d 690, 736 (D.N.J. 2018), aff'd, 816 F. App'x 637

(3d Cir. 2020); Ballas v. Tedesco, 41 F. Supp. 2d 531, 533

(D.N.J. 1999) (“A moving party may not raise new issues and

present new factual materials in a reply brief that it should

have raised in its initial brief.”)      Here, AT&T could have

raised this issue in their initial Motion to Compel Arbitration,

but neglected to do so.     Defendants, however, did raise it in

their Motion for Court Order to Lift the Stay of Proceedings,

(Doc. No. 18), to which Plaintiff had the opportunity to

respond, (Pl.’s Br. in Opp’n to Defs.’ Mot. for Ct. Order to

                                   19
       Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 20 of 21



Lift the Stay of Proceedings, Doc. No. 22), and later to submit

a further response in opposition to the Motion to Compel

Arbitration, (Pl.’s Br. in Further Opp’n to Defs.’ Mot. to

Compel Individual Arbitration and Stay Proceedings, Doc. No.

34).   We do not see, therefore, that Plaintiff is prejudiced by

the Court’s consideration of this issue.         We further find that

AT&T is not judicially estopped from pursuing this argument.

       AT&T’s severability argument is inapplicable here because

Kantz does challenge the validity of the agreement to arbitrate.

Additionally, if the parties agreed to the MAA, as AT&T

contends, they promised that disputes “as to the enforceability,

revocability or validity of the [MAA] Agreement or any portion

of the [MAA] Agreement . . . shall be determined only by a court

of competent jurisdiction” not an arbitrator.          (Defs.’ Mot. for

Ct. Order to Compel Individual Arbitration and Stay Proceedings,

Doc. No. 7, Ex. A at 78-79.)       As discussed, in the Third

Circuit, “the question of whether a later agreement supersedes a

prior arbitration agreement is tantamount to whether there is an

agreement to arbitrate.”      Jaludi, 933 F.3d at 255.       The MAA

delegates the authority to decide arbitrability to a court of

competent jurisdiction (i.e. this Court) and the question of

whether the General Release superseded the MAA is a question of

whether there is an agreement to arbitrate.



                                     20
     Case 2:20-cv-00531-JCJ Document 37 Filed 03/19/21 Page 21 of 21



                           III. Conclusion

    We deny Defendants’ Motion to Compel Arbitration and Stay

Proceedings for the previously stated reasons.        An Order

follows.




                                   21
